UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7201


ADRIAN MARION SMITH,

                Plaintiff – Appellant,

          v.

CITY OF AIKEN PUBLIC WORKS; TIM          COALEY;   RALPH   THOMAS;
ALEXANDER CULLUM; ARTHUR BRYANT,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:09-cv-01242-MBS)


Submitted:   January 18, 2011             Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Marion Smith, Appellant Pro Se. William Henry Davidson,
II, Daniel C. Plyler, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adrian Marion Smith appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                 The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                  The

magistrate judge recommended that relief be denied and advised

Smith     that     failure       to   file        timely       objections      to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of     specific       objections        to     a

magistrate       judge’s     recommendation         is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned        of     the     consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Smith

has     waived    appellate      review      by     failing      to    file     specific

objections       after    receiving       proper    notice.           Accordingly,       we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented      in    the    materials

before    the    court     and   argument       would    not    aid    the    decisional

process.

                                                                                AFFIRMED



                                            2